DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,406,103. Although the claims at issue are not identical, they are not patentably distinct from each other.
It is clear that all the elements of the application claim 2 are to be found in patent claim 1 as the application claim 2 fully encompasses patent claim 1. The table below shows that the correspondence of the labelled elements of claim 2 of the instant application correspond across the column to the corresponding labeled elements of claim 1 of patent 9,406,103 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
The difference between the application claim 2 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic" invention of the application claim 2.  It has been held that the generic invention is “anticipated” by the “species”.  In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 2 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,406,103.  Although the claims at issue are not identical, they are not patentably distinct from each other.
It is clear that all the elements of the application claim 12 are to be found in patent claim 16 (as the application claim 12 fully encompasses patent claim 16). The analysis for claim 2 of the instant application versus claim 1 of the patent applies in like manner to application claim 12 and patent claim 16.  Since application claim 12 is anticipated by claim 16 of the patent, it is not patentably distinct from claim 16 of the patent.

Application 17/156,466
Patent 9,406,103 - Application 13/627,291
2. A method comprising: 

receiving first input data representing a top-down swipe on a touchscreen; 

(a) displaying, based at least on the first input data, a first interface on the touchscreen; 

(d) receiving second input data representing a press associated with a first portion of the first interface, the press contacting the touchscreen for a first period of time that is longer than a specified period of time; 

(e) based at least on the second input data, displaying a second interface on the touchscreen, 

the second interface including at least one button; and 





(a) displaying, using substantially all pixels of a display screen of a computing device, a first interface of a first application executing on the computing device; 

(b) receiving a message, the message being of a message type associated with a second application; 

(c) displaying, on a portion of the display screen, an alert indicating receipt of the message, the alert including information indicative of a sender of the message and at least a portion of the message; 

(d) detecting a first user interaction with at least a portion of the alert; 

(e) displaying, based on the first user interaction, a second interface that overlays the first interface and includes features that correspond to the message type associated with the second application, 

the second interface being rendered without switching to the second application; 

(g) detecting a second user interaction that corresponds to sending a reply to the message; removing the second interface from the display screen; 

(h) and displaying, using substantially all of the pixels of the display screen, the first interface, wherein the second interface is removed and the first interface is displayed without the computing device detecting a third user interaction



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-4, 6, 8-10, 12-14, 16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL document "ZTE Warp SequentTM User Manual" (hereafter "ZTE").

Claim 1 (Cancelled).

Regarding claim 2 (New), ZTE teaches a method comprising: receiving first input data representing a top-down swipe (ZTE; "Open/Close the Notification Panel" section on page 32, the user can open the notification panel by using his finger to swipe from the top of the screen to on screen buttons presented for user interaction); and receiving third input data representing a tap on the at least one button (ZTE; "Using the Touch Screen" page 21, Touch; select items onscreen such as application and settings icons, or press on screen buttons).

ZTE discloses the above elements of claim 2 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by ZTE to be combined into a single arrangement sequenced to satisfy the order required for claim 2.

In regard to claim 3 (New), ZTE teaches the method according to claim 2 and further teaches the method as further comprising: receiving fourth input data after displaying the first interface and before receiving the second input data, the fourth input data representing a tap on a second portion of the first interface (ZTE; "Using the Touch Screen" page 21, Touch; select items onscreen such as application and settings icons, or press on screen buttons); and based at least on the fourth input data (ZTE; page 32, the notification panel includes a plurality of alerts 

Regarding claim 4 (New), ZTE teaches the method according to claim 2 and further teaches the method as further comprising: displaying a notification interface (ZTE; "Open/Close the Notification Panel" section on page 32, the user can open the notification panel by using his finger to swipe from the top of the screen to the bottom of the screen to cover the first interface; the notification panel includes a plurality of alerts for all of the applications (e.g., new messages, calendar events, alarms, ongoing events)) on the touchscreen (ZTE; "Using the Touch Screen" pages 20-21, Your phone's touch screen lets you control actions through a variety of touch gestures), the notification interface associated with an application (ZTE; page 32, the notification panel includes a plurality of alerts for all of the applications (e.g., new messages, calendar events, alarms, ongoing events) – select message as an example of a second interface)); displaying a plurality of buttons associated with the application as the second interface (ZTE; "Messaging" pages 96-99, depending on the messaging context of items onscreen there is a variety of on screen buttons presented for user interaction); and receiving third input data representing a tap on the at least one button (ZTE; "Using the Touch Screen" page 21, Touch; on screen buttons; and based at least on the third input data, launching the application (ZTE, "Respond to or Remove a Notification" section on p. 32, the user can launch an application associated with the notification by touching/pressing the notification button).

Regarding claim 6 (New), ZTE teaches the method according to claim 2 and further teaches the method as further comprising displaying a notification group as the first interface (ZTE; "Open/Close the Notification Panel" section on page 32, the user can open the notification panel by using his finger to swipe from the top of the screen to the bottom of the screen to cover the first interface; the notification panel includes a plurality of alerts for all of the applications (e.g., new messages, calendar events, alarms, ongoing events)), wherein notifications in the notification group are arranged by time of initial display on the touchscreen (ZTE; "Open/Close the Notification Panel" section on page 32; the notification panel includes a plurality of alerts for all of the applications (e.g., new messages, calendar events, alarms, ongoing events) displayed in order as the user swipes from top to bottom of the screen).

Regarding claim 8 (New), ZTE teaches the method according to claim 2 and further teaches the method as further comprising: displaying a menu including multiple menu items as the second interface (ZTE; page 97, menu for selecting types of media files), the at least one button corresponding to one menu item on the menu (ZTE; "Messaging" pages 96-99, depending on the messaging context of items onscreen there is a variety of on screen buttons presented for user interaction).

In regard to claim 9 (New), ZTE teaches the method according to claim 2 and further teaches the method as further comprising: receiving fourth input data representing a bottom-up swipe on the touchscreen; and removing the first interface from the touchscreen (ZTE also discloses wherein the touch sensor is further configured to detect a second dragging gesture from the second edge of the display screen toward the first edge, wherein the second dragging gesture causes the notification group to be removed from display on the display screen and a return to the first interface (ZTE, "Open/Close the Notification Panel" section on p. 32, the user can close the notification panel by using his finger to swipe from the bottom of the screen to the top of the screen to return to the first interface).

Regarding claim 10 (New), ZTE teaches the method according to claim 2 and further teaches the method as further comprising based at least on the third input data, automatically removing the second interface from the touchscreen (ZTE, "Open/Close the Notification Panel" section on p. 32, the user can close the notification panel by using his finger to swipe from the bottom of the screen to the top of the screen to return to the first interface).

Regarding claim 12 (New), ZTE teaches a method comprising: displaying a first interface (ZTE; "Open/Close the Notification Panel" section on page 32, the user can open the notification panel as the first interface; the notification panel includes a plurality of alerts for all of the applications (e.g., new messages, calendar events, alarms, ongoing events)) on a touchscreen (ZTE; "Using the Touch Screen" pages 20-21, Your phone's touch screen lets you control actions through a variety of touch gestures), the first interface including at least one notification (ZTE; "Open/Close the Notification Panel" section on page 32, the user can open the notification panel on screen buttons presented for user interaction) related to the at least one notification (ZTE; "Open/Close the Notification Panel" section on page 32, the user can open the notification panel as the first interface; the notification panel includes a plurality of alerts – at least one notification with at least on button)); and receiving second input data representing a tap on the at least one button (ZTE; "Using the Touch Screen" page 21, Touch; select items onscreen such as application and settings icons, or press on screen buttons).
ZTE discloses the above elements of claim 12 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been 

In regard to claim 13 (New), ZTE teaches the method according to claim 12 and further teaches the method as further comprising: receiving third input data after displaying the first interface and before receiving the first input data, the third input data representing a tap on a second portion of the first interface (ZTE; "Using the Touch Screen" page 21, Touch; select items onscreen such as application and settings icons, or press on screen buttons); and based at least on the third input data (ZTE; page 32, the notification panel includes a plurality of alerts for all of the applications (e.g., new messages, calendar events, alarms, ongoing events) – select message as an example of a second interface)) on the touchscreen (ZTE; "Using the Touch Screen" pages 20-21, Your phone's touch screen lets you control actions through a variety of touch gestures), displaying an application interface, the application interface different from the second interface (ZTE; page 32, the notification panel includes a plurality of alerts for all of the applications (e.g., new messages, calendar events, alarms, ongoing events) – select message as an example of a second interface)) on the touchscreen (ZTE; "Using the Touch Screen" pages 20-21, Your phone's touch screen lets you control actions through a variety of touch gestures).

Regarding claim 14 (New), ZTE teaches the method according to claim 12 and further teaches the method as further comprising: displaying a notification interface (ZTE; "Open/Close alerts for all of the applications (e.g., new messages, calendar events, alarms, ongoing events) – select message as an example of a second interface)); displaying a plurality of buttons associated with the application as the second interface (ZTE; "Messaging" page 96-99, depending on the messaging context of items onscreen there is a variety of on screen buttons presented for user interaction); and receiving third input data representing a tap on the at least one button (ZTE; "Using the Touch Screen" page 21, Touch; select items onscreen such as application and settings icons, or press on screen buttons; and based at least on the third input data, launching the application (ZTE, "Respond to or Remove a Notification" section on p. 32, the user can launch an application associated with the notification by touching/pressing the notification button).

Regarding claim 16 (New), ZTE teaches the method according to claim 12 and further teaches the method as further comprising displaying a notification group as the first interface (ZTE; "Open/Close the Notification Panel" section on page 32, the user can open the notification panel by using his finger to swipe from the top of the screen to the bottom of the screen to cover the first interface; the notification panel includes a plurality of alerts for all of the applications (e.g., new messages, calendar events, alarms, ongoing events)), wherein 

Regarding claim 18 (New), ZTE teaches the method according to claim 12 and further teaches the method as further comprising: displaying a menu including multiple menu items as the second interface (ZTE; page 97, menu for selecting types of media files), the at least one button corresponding to one menu item on the menu (ZTE; "Messaging" pages 96-99, depending on the messaging context of items onscreen there is a variety of on screen buttons presented for user interaction).

In regard to claim 19 (New), ZTE teaches the method according to claim 12 and further teaches the method as further comprising: receiving fourth input data representing a bottom-up swipe on the touchscreen; and removing the first interface from the touchscreen (ZTE also discloses wherein the touch sensor is further configured to detect a second dragging gesture from the second edge of the display screen toward the first edge, wherein the second dragging gesture causes the notification group to be removed from display on the display screen and a return to the first interface (ZTE, "Open/Close the Notification Panel" section on p. 32, the user can close the notification panel by using his finger to swipe from the bottom of the screen to the top of the screen to return to the first interface).

Regarding claim 20 (New), ZTE teaches the method according to claim 12 and further teaches the method as further comprising based at least on the third input data, automatically removing the second interface from the touchscreen (ZTE, "Open/Close the Notification Panel" section on p. 32, the user can close the notification panel by using his finger to swipe from the bottom of the screen to the top of the screen to return to the first interface).

Claims 5, 7, 15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL document "ZTE Warp SequentTM User Manual" (hereafter "ZTE") as applied to claims 2-4, 6, 8-10, 12-14, 16, and 18-20 above, and in view of Beeman (U. S. Patent 7,250,955 B1, hereafter ‘955).

In regard to claim 5 (New), ZTE teaches the method according to claim 2 and further teaches the method as further comprising: displaying a first notification on the touchscreen at a beginning of a second period of time (ZTE; "Open/Close the Notification Panel" section on page 32, the user can open the notification panel by using his finger to swipe from the top of the screen to the bottom of the screen to cover the first interface; the notification panel includes a plurality of alerts for all of the applications (e.g., new messages, calendar events, alarms, ongoing events) – the Notification Panel is an example of a first interface)); but does not teach determining at an end of the second period of time that no input was received in response to the first notification; removing the first notification from the touchscreen; including the first notification in a notification group; and displaying the notification group as the first interface.
Beeman, working in the same field of endeavor, however, teaches determining at an end of the second period of time that no input was received in response to the first notification; 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings for providing a timeout and returning to a previous screen as taught by Beeman with the inline message alert methods and systems taught by ZTE for the benefit of providing a user with a logical display sequencing of time related events that allows users to automatically dismiss notifications which they may choose to ignore.

In regard to claim 7 (New), ZTE teaches the method according to claim 2 and further teaches the method as further comprising displaying a notification group as the first interface (ZTE; "Open/Close the Notification Panel" section on page 32, the user can open the notification panel by using his finger to swipe from the top of the screen to the bottom of the screen to cover the first interface; the notification panel includes a plurality of alerts for all of the applications (e.g., new messages, calendar events, alarms, ongoing events)), but does not teach wherein notifications in the notification group are arranged by time of receipt.
Beeman, working in the same field of endeavor, however, teaches, wherein notifications in the notification group are arranged by time of receipt (‘955; col. 8, ln. 60-65) for the benefit of providing a user with a logical display layout of time related items so that they may decide how to implement their current response to the displayed information.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings for ordering items for display as taught by Beeman with the inline message alert methods and systems taught by ZTE for the benefit of providing a user with a logical display layout of time related items so that they may decide how to implement their current response to the displayed information.

In regard to claim 15 (New), ZTE teaches the method according to claim 12 and further teaches the method as further comprising: displaying a first notification on the touchscreen at a beginning of a second period of time (ZTE; "Open/Close the Notification Panel" section on page 32, the user can open the notification panel by using his finger to swipe from the top of the screen to the bottom of the screen to cover the first interface; the notification panel includes a plurality of alerts for all of the applications (e.g., new messages, calendar events, alarms, ongoing events) – the Notification Panel is an example of a first interface)); but does not teach determining at an end of the second period of time that no input was received in response to the first notification; removing the first notification from the touchscreen; including the first notification in a notification group; and displaying the notification group as the first interface.
Beeman, working in the same field of endeavor, however, teaches determining at an end of the second period of time that no input was received in response to the first notification; removing the first notification from the touchscreen; including the first notification in a notification group; and displaying the notification group as the first interface (‘955; col. 2, ln. 27-33; fig. 5B, element 538; col. 11, ln. 27 through col. 12, ln. 17) for the benefit of providing a user with a logical display sequencing of time related events that allows users to automatically dismiss notifications which they may choose to ignore.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings for providing a timeout and returning to a previous screen as taught by Beeman with the inline message alert methods and systems taught by ZTE for the benefit of providing a user with a logical display sequencing of time related events that allows users to automatically dismiss notifications which they may choose to ignore.

In regard to claim 17 (New), ZTE teaches the method according to claim 12 and further teaches the method as further comprising displaying a notification group as the first interface (ZTE; "Open/Close the Notification Panel" section on page 32, the user can open the notification panel by using his finger to swipe from the top of the screen to the bottom of the screen to cover the first interface; the notification panel includes a plurality of alerts for all of the applications (e.g., new messages, calendar events, alarms, ongoing events)), but does not teach wherein notifications in the notification group are arranged by time of receipt.
Beeman, working in the same field of endeavor, however, teaches, wherein notifications in the notification group are arranged by time of receipt (‘955; col. 8, ln. 60-65) for the benefit of providing a user with a logical display layout of time related items so that they may decide how to implement their current response to the displayed information.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings for ordering items for display as taught by Beeman with the inline message alert methods and systems taught by ZTE for the benefit of providing a user with a logical display layout of time related items so that they may decide how to implement their current response to the displayed information.

Claims 11 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL document "ZTE Warp SequentTM User Manual" (hereafter "ZTE") as applied to claims 1-10 and 12-20 above, and in view of Huang (U. S. Patent 7,876,288 B1, hereafter ‘288).

In regard to claim 11 (New), ZTE teaches the method according to claim 2 but does not explicitly teach the method as further comprising causing at least one of a sound and a vibration in association with the press.
Haung, working in the same field of endeavor, however, teaches the method as further comprising causing at least one of a sound and a vibration in association with the press (‘288; col. 3, ln. 40-43) for the benefit of providing positive feedback to the user that a user press action has been detected.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of providing user feedback to a key or button press as taught by Haung with the inline message alert methods and systems taught by ZTE for the benefit of providing positive feedback to the user that a user press action has been detected.

In regard to claim 21 (New), ZTE teaches the method according to claim 12 but does not teach the method as further comprising causing at least one of a sound and a vibration in association with the press.
Haung, working in the same field of endeavor, however, teaches the method as further comprising causing at least one of a sound and a vibration in association with the press (‘288; col. 3, ln. 40-43) for the benefit of providing positive feedback to the user that a user press action has been detected.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of providing user feedback to a key or button press as taught by Haung with the inline message alert methods and systems taught by ZTE for the benefit of providing positive feedback to the user that a user press action has been detected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613